     Case 1:20-cv-01745-NONE-BAM Document 11 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   G & G CLOSED CIRCUIT EVENTS,                     Case No. 1:20-cv-01745-NONE-BAM
     LLC,
12                                                    ORDER GRANTING EX PARTE
                       Plaintiff,                     APPLICATION TO VACATE
13                                                    SCHEDULING CONFERENCE
            v.
14                                                    (Doc. 10)
     OSCAR DORADO AGUILAR,
15   individually and d/b/a Rico’s Pizza,
16                     Defendant.
17

18          On March 2, 2021, Plaintiff G & G Closed Circuit Events, LLC filed an ex parte

19   application to vacate the Scheduling Conference currently set for March 10, 2021. Plaintiff

20   requests that the Court vacate the Scheduling Conference due to the failure of Defendant Oscar

21   Dorado Aguilar, individually and d/b/a Rico’s Pizza, to answer or otherwise respond to the

22   complaint. (Doc. 10.) On March 2, 2021, the Clerk of the Court entered default as to Defendant

23   Oscar Dorado Aguilar. (Doc. 9.)

24          Having considered Plaintiff’s ex parte application, and in light of the Clerk’s entry of

25   default, the March 10, 2021 Scheduling Conference is HEREBY VACATED. Plaintiff is

26   INSTRUCTED to file a motion for default judgment no later than June 11, 2021. The Court sets

27   a Status Conference for June 29, 2021 at 9:30 AM in Courtroom 8 (BAM) before Magistrate

28   Judge Barbara A. McAuliffe. The parties shall appear telephonically for the status conference
                                                      1
     Case 1:20-cv-01745-NONE-BAM Document 11 Filed 03/04/21 Page 2 of 2


 1   with each party using the following dial-in number and access code: dial-in number 1-877-411-

 2   9748; access code 3219139. If Plaintiff files a motion for default judgment before the status

 3   conference, then the conference will be vacated.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     March 4, 2021                                /s/ Barbara   A. McAuliffe           _
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
